Citation Nr: 0728348	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO. 03-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for blood clots, 
pulmonary emboli, and phlebitis as secondary to the service-
connected bilateral cold injuries to the feet. 

2. Entitlement to an increased evaluation for cold injury to 
the right foot with chronic cold intolerance, nail loss, and 
sensation loss, currently evaluated as 30 percent disabling 

3. Entitlement to an increased evaluation for cold injury to 
the left foot with chronic cold intolerance, nail loss, and 
sensation loss, currently evaluated as 30 percent disabling 
 
4. Entitlement to an initial evaluation in excess of 20 
percent for associated peripheral neuropathy, left lower 
extremity.

5. Entitlement to an initial evaluation in excess of 20 
percent for associated peripheral neuropathy, right lower 
extremity.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from May 1952 to 
January 1956.

The issues originate from rating decisions issued by the 
Sioux Falls, Iowa Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") in March 2002 and July 2002. 

The issue of entitlement to service connection for blood 
clots, pulmonary emboli, and phlebitis as secondary to the 
service-connected cold injuries to the feet on appeal as well 
as the issues of entitlement to increased evaluations for 
cold injuries of the feet were last before the Board of 
Veterans' Appeals ("Board") in March 2006 when they were 
remanded to the Appeals Management Center ("AMC"). 

The Remand Order required compliance with the Board's June 
2005 Remand Order directing VA to notify the veteran of what 
evidence would substantiate his claims, in addition to other 
development of the evidence in accordance with VA's duty to 
assist the veteran, including affording the veteran a VA 
examination to determine the current level of his 
disabilities. See Stegall v. West, 11 Vet. App. 268 (1998). 


Following an October 2006 VA examination, the RO issued a 
rating decision in April 2007 granting service connection for 
bilateral peripheral neuropathy and assigned 20 percent 
initial evaluations for both the right and left lower 
extremities effective December 28, 2000. Because the grant of 
service connection for bilateral peripheral neuropathy was 
considered as part of the appeal as to the residuals of cold 
weather injuries of the left and right foot, they are 
included in the current appeal as to the issues remanded in 
June 2005. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition); Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(Rating of disabilities previously assigned a diagnostic code 
may be reviewed under alternative diagnostic codes, and such 
is "completely dependent on the facts of a particular 
case."); see also AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(Holding that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded.). 

Effective June 2001, the veteran is in receipt of a total 
disability evaluation based upon individual unemployability.


FINDINGS OF FACT

1. Blood clots, pulmonary emboli, and phlebitis disability 
were not incurred in or aggravated by service, nor are they 
secondary to the service-connected bilateral cold injuries to 
the feet.

2. Cold injury of the left foot is not manifested by more 
than arthralgia or other pain, numbness, or cold sensitivity, 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis); there is 
no Raynaud's syndrome.

3. Cold injury of the right foot is not manifested by more 
than arthralgia or other pain, numbness, or cold sensitivity, 
plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis), there is 
no Raynaud's syndrome.

4. Peripheral neuropathy of the left lower extremity is 
manifested by not more than numbness, tingling and moderate 
incomplete paralysis.

5. Peripheral neuropathy of the right lower extremity is 
manifested by not more than numbness, tingling and moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1. The veteran does not have blood clots, pulmonary emboli, 
and phlebitis disorder that are proximately due to or the 
result of service-connected bilateral cold injuries to the 
feet and the criteria for the establishment of service 
connection are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2. The requirements for a rating in excess of 30 percent for 
cold injury of the left foot have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7122, 7117 (2006).

3. The requirements for a rating in excess of 30 percent for 
cold injury of the right foot have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7122, 7117 (2006).

4. The requirements for an initial rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

5. The requirements for an initial rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of letters from the RO to the veteran dated in July 
2001, August 2001 and April 2006.

The April 2006 letter specifically advised the veteran that 
to establish an increased evaluation for a service-connected 
disability, the evidence must show that the service-connected 
condition had worsened. The July 2001 letter described 
entitlement to service connection. All of the letters 
provided the veteran with examples of evidence necessary to 
support his claims including dates and places of medical 
treatment. Medical authorizations were provided so VA could 
assist in obtaining private medical records. The letters 
advised the veteran of the evidence in the claims file, of 
VA's duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records. 

The veteran has been adequately informed of the need to 
submit relevant evidence in his possession, and since notice 
was provided before the initial adjudication of the veteran's 
claims in March 2002 and December 2002 and he was not 
prejudiced thereby.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file. The RO has requested and obtained all available medical 
records from the Black Hills Healthcare System, Fort Meade VA 
Medical Center ("VAMC"); Hot Springs, South Dakota VAMC. 
Private treatment records were obtained from Dr. D.G.P. and 
P.P., M.D. 

The veteran was also afforded VA examinations in November 
2001, June 2002, December 2002 and October 2006. See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

In direct compliance with the Board's March 2006 Remand, the 
RO requested the veteran's Social Security Administration 
("SSA") records in April and July 2006. In July 2006, the 
RO received a reply from the SSA National Records Center 
("NRC") stating the veteran's SSA records have been 
destroyed. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Although the veteran was 
not advised of this information, because the claim of 
entitlement to service connection and claims for increased 
evaluations are being denied, the question of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant. Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.

As such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.


The Merits of the Claims

Service Connection

The veteran asserts that the service-connected bilateral cold 
injuries to the feet he sustained while serving in Camp Drum 
Korea in 1952 have resulted in blood clots, pulmonary emboli, 
and phlebitis disability, apart from the presently service-
connected disorders and symptoms. The preponderance of the 
evidence is against the claim and it shall be denied.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2006). Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 

Although the veteran is presently in receipt of service 
connection for bilateral cold injuries to the feet with 
chronic cold intolerance, nail loss and loss of sensation; 
and bilateral peripheral neuropathy of the lower extremities, 
his SMRs are negative for any objective findings of any blood 
clots, pulmonary emboli or phlebitis disability either 
directly or manifested by service-connected cold injuries to 
the feet, and the preponderance of the competent post-dated 
medical evidence is against the claim. 
 
During an October 2006 VA exam, the examiner was asked to 
opine whether the veteran had any blood clots, pulmonary 
emboli ("PE"), or phlebitis secondary to his service-
connected bilateral cold injuries. She noted that the veteran 
had not had any pulmonary emboli or deep venous thrombosis 
("DVT") in many years. She noted that the records in the 
veteran's claims file discuss a past history of DVT/PE and a 
left hip fracture in 1982, but noted that the veteran 
currently did not have any blood lots, PE or phlebitis and 
that the veteran's history and examination failed to identify 
the conditions as being currently active. The exam also 
revealed mild post-phlebitic syndrome manifested as mild 
swelling and stasis dermatitis of the left leg; however, the 
examiner stated this was more likely secondary to the 
veteran's remote history of a hip fracture and presumed DVT, 
and less than likely due to any cold injury. 

VAMC treatment records show the veteran is prescribed 
Coumadin, an anti-coagulation medication. The veteran is also 
diagnosed with chronic obstructive pulmonary disease 
("COPD") with an asthma component, congestive heart 
failure, hypertension, obesity and a history of deep vein 
thrombosis and pulmonary embolism. Other than the 
prescription of anti-coagulate medication, the treatment 
records do not reflect active complaint or treatment for 
blood clots, pulmonary embolism, or phlebitis. 

In September 2002, the veteran submitted medical evidence, 
which he contended provided the requisite medical nexus 
opinions between his conditions and his service-connected 
disability. An October 2001 examination report by Dr. D.P. of 
Dakota Cardiovascular, P.C. stated the veteran has a history 
of frostbite to his toes, which caused a thrombophlebitis and 
subsequent to that has had multiple episodes of 
thrombophlebitis and documented pulmonary emboli by 
angiography. 

He further supplied an excerpt of a September 2002 VA 
podiatry exam during which the veteran had asked the examiner 
if he thought a severe frostbite injury could result in blood 
clotting problems such as a pulmonary embolus. The examiner 
replied "theoretically, yes."

The veteran was afforded a VA examination in December 2002 to 
determine the nature and etiology of his pulmonary embolus, 
phlebitis or deep vein thrombosis. The examiner confirmed her 
review of the veteran's claims folder and medical records. 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

The VA examiner reviewed the medical nexus opinions provided 
by the veteran linking blood clots, pulmonary emboli or 
phlebitis to cold injuries to the bilateral feet and 
contacted the authors of those opinions to discuss the basis 
of their opinions. 

However, the December 2002 VA examiner opined that any 
vascular damage from cold injury is microangiopathic and is 
localized to the area of the injury. She also noted that none 
of the resources relied upon by the veteran's other examiners 
show that pulmonary embolus, the vein thrombosis or phlebitis 
are sequelae of cold injury. She concluded that it was her 
medical opinion that these conditions did not arise from any 
cold injury the veteran had while on active duty.

In her report, she discredited the opinions of the two 
examiners the veteran provided to provide nexus evidence. She 
stated she contacted Dr. D.P. to clarify her statement and 
discovered that the likelihood of a cold injury causing PE or 
DVT was low at best, and that she was not aware of the damage 
to deep proximal veins from cold injury that would then cause 
phlebitis. Dr. D.P. directly stated to the VA examiner that 
he did not believe that cold injury could case PE or DVT. 

She also spoke with Dr. J.S. who told her that the statement 
he made was merely reiterating what the veteran told him and 
was not an opinion as to causation. In fact, she said, Dr. 
J.S. believes the opposite, that cold injury does not cause 
PE or DVT.  
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another. 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). The probative 
value of medical evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 
Therefore, the Board finds that the October 2006 and December 
2002 VA opinions, when weighed against the opinions rendered 
by the VA staff podiatrist J.S., DPM, and the October 2001 
cardiologist Dr. D.P. do not place the evidence in equipoise.

The VA examinations of December 2002 and October 2006 were 
based on a complete review of the veteran's claims file and 
were rendered after an examination of the veteran. In 
particular, the VA examination of December 2002 is more 
probative than the 2001 cardiologist and VA podiatrist exam. 
The December 2002 VA examiner devoted considerable attention 
to the veteran's records, history and documents specifically 
addressed the evidence contrary to her position.

The veteran submitted written statements to the RO, to his VA 
physicians and provided testimony before the undersigned to 
the effect that his pulmonary embolus, deep vein thrombosis 
or phlebitis are due to his service-connected cold injuries 
to the bilateral feet. In September 2006, he also submitted a 
Cold Injury Protocol Examination Worksheet describing his 
injuries, the circumstances surrounding them and how the 
injuries have affected his life.  

However, this evidence does not indicate that the veteran 
possesses medical expertise making him competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation. See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995). Without more these statements do not establish a 
nexus between PE, DVT or phlebitis and his military service 
or a service-connected condition. Although lay evidence is 
competent to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992). 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for pulmonary embolus, blood clots or 
phlebitis either on a direct basis or as secondary to the 
veteran's service-connected cold injuries to the feet. 
Because the preponderance of the evidence is against the 
veteran's claim for service connection the benefit-of-the-
doubt doctrine does not apply. Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.1 (2006). Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006). After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006). 

The veteran's entire medical history and circumstances must 
be taken into account by VA when making determinations 
concerning the appropriate ratings to be assigned. See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury. 38 C.F.R. § 4.20 (2006). Consideration of factors 
wholly outside the rating criteria constitute error as a 
matter of law. Massey v. Brown, 7 Vet. App. 204, 207-08 
(1994). The evaluation of disabilities based upon 
manifestations not resulting from a service-connected disease 
or injury, as well as the pyramiding of ratings by using 
different diagnoses to describe the same disability is 
prohibited. 38 C.F.R. § 4.14 (2006).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern. 
Further, although a review the recorded history of a 
disability should be conducted to make a more accurate 
evaluation, the regulations do not give past medical rep
orts precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). However, there is a distinction 
between an appeal of an original or initial rating and a 
claim for an increased rating, and this distinction is 
important with regard to determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126. If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.


Service connection for bilateral cold injuries to the feet 
with chronic cold intolerance, nail loss and loss of 
sensation was granted in an October 2000 rating decision and 
an initial single rating of 30 percent was assigned effective 
from January 1996 to August 1998. The veteran did not appeal 
this decision and therefore it became final. The claim for 
increased ratings was received at VA June 8, 2001. In a March 
2002 rating decision on appeal, the veteran was assigned a 30 
percent rating for each foot under DC 7122 effective from 
August 1998. Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will focus 
on the most recent medical findings regarding the current 
level of the veteran's residuals regarding the bilateral cold 
injuries to the feet. 

In a rating decision dated April 2007 the veteran was granted 
service connection for peripheral neuropathy of each lower 
extremity as associated with the bilateral feet cold 
injuries. They are initial ratings and therefore all medical 
evidence of record from the initial date of the veteran's 
claim will be reviewed. Fenderson 12 Vet. App. at 126. Each 
lower extremity was rated as 20 percent disabling effective 
from June 1, 2004.

Cold Injuries of the Feet/Peripheral Neuropathy of the Feet

The veteran seeks increased ratings for his cold injuries of 
the feet, as well as increased initial ratings for peripheral 
neuropathies of the bilateral lower extremities. The 
preponderance of evidence is against the claims and they 
shall be denied.

Under Diagnostic Code 7122 governing cold injury residuals, a 
maximum 30 percent evaluation requires arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis). 38 C.F.R. § 4.104

Note (1) under this provision requires the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Reynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122. Id. Under note (2) to Diagnostic Code 7122, each 
affected part is to be evaluated separately and the ratings 
combined in accordance with 38 C.F.R. § 4.25 and § 4.26. Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When, 
as is the case with veteran, the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree. See note at "Diseases of the Peripheral 
Nerves" in 38 C.F.R. § 4.124(a) (2006).

A 20 percent rating requires moderate incomplete paralysis of 
the sciatic nerve. A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve. A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy. An 80 percent rating requires 
complete paralysis. When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520.

In an October 2006 VA exam, the veteran told the examiner his 
feet were slightly worsening and that they always were cold, 
especially at night. He said he has decreased feeling in the 
medial aspect of the feet which is worse on the left, 
accompanied by numbness and a tingling sensation (relieved 
temporarily by showering). 


The veteran reported a history of falling due to the numbness 
in his feet but stated that he has not been injured as a 
result of falling. He reported that he can walk a block 
before his feet begin to bother him and he is forced to sit 
down and that he can drive approximately 75-100 miles before 
getting uncomfortable in the car. The veteran reported 
wearing support stockings on both feet.

The examiner noted edema of the left leg, not the right, 
consistent with the veteran's remote history of DVT of the 
left leg and mild post-phlebitic syndrome. The examiner 
stated that she did not receive a history of Raynaud's 
phenomenon and that the veteran did not describe color 
changes or symptoms suggesting complex regional pain syndrome 
or reflexive sympathetic dystrophy ("RSD").  She noted the 
veteran does not take any analgesics for his feet, but that 
he is was using a prescription medication for the symptoms of 
peripheral neuropathy (numbness and tingling), which was 
effective. 

Bilaterally, the examiner stated there is no muscle atrophy 
or weakness of the feet noted. No skin atrophy was noted and 
skin temperature and texture were also noted as normal with 
no ulcerations or abnormal calluses. There was no evidence of 
abnormal dryness or moisture or evidence of fungal or other 
infection. She noted the absence of ankle reflexes which she 
stated is consistent with peripheral neuropathy. Objective 
testing included feet x-rays and no findings related to 
frostbite were noted.

A November 2002 VA Examination also diagnosed the veteran 
with peripheral neuropathy. The examiner described decreased 
sensation in the feet compared to the upper legs, worse on 
the left leg. Clinical testing indicated sensation on the 
soles of the feet about one-third to half the time. The 
dorsum of the feet and legs had normal sensation and there 
was normal position sense of the great toes.  The veteran had 
a mild loss of vibration sense. 


Treatment records from the Black-Hills VAMC date from June 
2002 through August 2006 and show no significant complaints 
related cold injuries of the feet or peripheral neuropathy of 
the lower extremities other than general complaints pain and 
swelling as a result of the many surgeries the veteran has 
had on his feet.

As to cold injury residuals, the Board notes that the veteran 
is receiving the highest rating for this disorder for each 
foot. The examiner specifically found there was an absence of 
Raynaud's syndrome. See 38 C.F.R. § 4.104, Diagnostic Code 
7117 (2006). Thus, there is no more appropriate diagnostic 
code which would provide the veteran a higher rating. Butts, 
supra. 

Regarding peripheral neuropathy of the lower extremities, 
there is no evidence of moderately severe incomplete 
paralysis of the sciatic nerve or its equivalent in either 
extremity. The manifestations have been at most moderate. 
Neurological findings have been mild, and complaints have 
remained consistent with these findings. Thus, a rating in 
excess of 20 percent is not warranted for peripheral 
neuropathy of either lower extremity, at any time since the 
date of claim through the present. Moreover, staged ratings 
are not warranted as there is not evidence that the 
peripheral neuropathy has been worse or better at any one 
time during the appeal period justifying different ratings 
for different periods of time.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2006) whether or not they 
were raised by the veteran, as required by the holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). However, 
the Board finds in this case that the disability picture 
presented by the veteran's service-connected cold injuries to 
the feet with chronic cold intolerance, nail loss, and 
sensation loss with bilateral lower extremity peripheral 
neuropathy are not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted. In this regard, this service-
connected disability has not required hospitalization or 
otherwise interfered in any significant way with employment 
of the veteran.

Because the preponderance of the evidence is against these 
claims, the benefit-of-the-doubt doctrine does not apply. 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for blood clots, pulmonary emboli, and 
phlebitis as secondary to the service-connected bilateral 
cold injuries to the feet is denied.

An increased disability rating for cold injury of the left 
foot, currently rated as 30 percent disabling, is denied.

An increased disability rating for cold injury of the right 
foot, currently rated as 30 percent disabling, is denied.

An increased initial disability rating for peripheral 
neuropathy, left lower extremity, currently rated as 20 
percent disabling, is denied.

An increased initial disability rating for peripheral 
neuropathy, right lower extremity, currently rated as 20 
percent disabling, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


